Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-13 and 15-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10-13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Darling et al. (U.S. Patent No. 9710481 B1) in view of Green et al. (US 20170366498 A1), further in view of Long et al. (U.S. Patent No. 10,049170 B1), and further in view of So et al. (U.S. Pub. No. 20090003828 A1), and further in view of Gilbert et al. (U.S. Pub. No. 20130132372 A1).
Darling, Green, Long and So were cited in a previous Office Action.

As per claim 1, Darling teaches the invention substantially as claimed including a method for preemptively caching resources, comprising: 
receiving … a first preemptive caching request (Fig. 2, 242, col. 13, lines 25-30 application package manager 242 receives a request … to launch a particular application. In one embodiment, the request is based on … preemptive caching method 600); and 
deploying, to preemptively cache, the first resource onto the second edge node (col. 11, lines 57-65 a flow diagram illustrating a pre-emptive application caching method … The processing logic is configured to predict which applications are likely to be requested and preemptively cache or store at least a portion of those applications in internal flash storage).
Darling does not expressly teach: receiving, from a first edge node, a first … request comprising a first resource retrieval object, a first resource delivery deadline, and a first resource delivery destination; wherein the first resource delivery destination reflects an expected geo-location of a user during the first resource delivery deadline, wherein the user seeks the first resource.
However, Green teaches receiving, from a first edge node, a first … request comprising a first resource retrieval object, a first resource delivery deadline, and a first resource delivery destination (par. 0011, lines 31-40 receive a request for new content from the first requester, the content request comprising: a selection of a set of content contributors from a user interface that lists, using assigned set identifiers, a plurality of content contributor sets defined by the content requester and/or one or more specifically identified content contributors; a content subject matter specification provided via the content subject matter interface, including a request for video and audio content [resource] of a content contributor discussing a first specified subject; and response deadline timing information; …(last line of [011] ) a cloud based storage destination specified by the first requester); wherein the first resource delivery destination reflects an expected geo-location of a user during the first resource delivery deadline, wherein the user seeks the first resource (par. 0013 … the first requester to selectively cause one or more of the items of content to be transmitted to a cloud based storage destination specified by the first requester; par. 0053 the system may access the specifications and determine from metadata associated [resource] with the content (e.g., time and/or location data, such as GPS data) whether the content is being submitted within and/or recorded within the specified time period and/or location.).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teaching Darling by including a request specifying at least a resource identifier, a deadline and destination as set forth by Green because it would facilitate for quickly retrieving a resource based on using the identity of the resource and provide the resource to a specified destination device and before a specified deadline, with predictable results.
Darling and Green does not expressly disclose: performing a first lookup on a resource catalog using at least a portion of the first resource retrieval object to identify a first resource.
However, Long teaches; performing a first lookup on a resource catalog using at least a portion of the first resource retrieval object to identify a first resource; wherein the at least portion of the first resource retrieval object used to identify the first resource comprises the resource identifier.  (col. 14, lines 54-57 configured to perform, for each identifier, a lookup in the DOM tree of the information resource to identify all nodes that are referenced by the identifier. That is, nodes [equiv. to resources] in the Dom tree are identified using an corresponding identifier).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teaching Darling and Green to include method of performing lookup of nodes [resources] as set forth by Long because it would allow for quickly identifying resources needed for preemptively caching, with predictable results.
Darling, Green, and Long does not expressly teach: performing a second lookup on an edge catalog using the first resource delivery destination to identify a second edge node.
However, So teaches: performing a second lookup on an edge catalog using the first resource delivery destination to identify a second edge node (par. 0015 … In a TCP/IP network, an IP address may be used to identify a destination node).
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teaching of Darling, Green and Long to incorporate the method of identifying destination node as set fort by So because it would provide for efficiently identifying which contributor device to preemptively cache content to, with predictable results.
Darling, Green, Long and So does not expressly teach: wherein the first resource retrieval object comprises a service identifier associated with a service providing at least the first resource, and a resource identifier associated with the first resource. 
However, Gilbert teaches: wherein the first resource retrieval object comprises a service identifier associated with a service providing at least the first resource, and a resource identifier associated with the first resource (par. 0012 A service request may comprise one or more request parameters, a service identifier or name, authentication credentials, and the like; page 6, claim 8 service identifier comprises a Uniform Resource Identifier of the service request). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teaching of Darling, Green, Long and So to incorporate method of proving request that includes service identifier associate with a service as set forth by Gilbert because it would allow clients client services to request a node to perform service processing at least base on a specified service identifier. 

As per claim 3, Green teaches wherein the first resource retrieval object further comprises a user identifier associated with the user, and user access credentials for authenticating the user (par. 0011, lines 33-36 content request comprising: a selection of a set of content contributors from a user interface that lists, using assigned set identifiers; par. 0013 lines 16-21 receive a request to be provided to a given content contributor... identify a first requester… based at least on the identity of the first requester…permitted to access to accessing the content; par. 0113  line  7 user's credentials and/or resume information).

As per claim 10, So further teaches wherein the second lookup further identifies a third edge node (par. 0015 … In a TCP/IP network, an IP address may be used to identify a destination node). Darling teaches wherein the first resource is further deployed onto the … edge node to preemptively cache the first resource thereon prior to the first resource delivery deadline (page 11, lines 57-65 a flow diagram illustrating a pre-emptive application caching method … The processing logic is configured to predict which applications are likely to be requested and preemptively cache or store at least a portion of those applications in internal flash storage).

As per claim 11, Darling, Green, Long, So and Gilbert teaches the limitations of claim 1. Green further teaches receiving, from the first edge node, a second … request comprising a second resource retrieval object, the first resource delivery deadline, and the first resource delivery destination (par. 0011, lines 31-41 receive … a request for new content from the first requester, the content request comprising: a selection of a set of content contributors from a user interface that lists, using assigned set identifiers, a plurality of content contributor sets defined by the content requester and/or one or more specifically identified content contributors; a content subject matter specification provided via the content subject matter interface, including a request for video and audio content [resource] of a content contributor discussing a first specified subject; and response deadline timing information; … a cloud based storage destination specified by the first requester); Long further teaches: performing a third lookup on the resource catalog using at least a portion of the second resource retrieval object to identify a second resource (col. 14, lines 54-57 configured perform, for each identifier, a lookup in the DOM tree of the information resource to identify all nodes that are referenced by the identifier); and Darling teaches: deploying, to preemptively cache, the second resource onto the second edge node prior to the first resource delivery … (page 11, lines 57-65 a flow diagram illustrating a pre-emptive application caching method … The processing logic is configured to predict which applications are likely to be requested and preemptively cache or store at least a portion of those applications in internal flash storage). Green further teaches: resource delivery deadline (par. 0011, lines 40 deadline timing information).

As per claim 12, Green teaches receiving, from the first edge node, a second … request comprising a second resource retrieval object, a second resource delivery deadline, and a second resource delivery destination (par. 0011, lines 31-41 receive a request for new content from the first requester, the content request comprising: a selection of a set of content contributors from a user interface that lists, using assigned set identifiers, a plurality of content contributor sets defined by the content requester and/or one or more specifically identified content contributors; a content subject matter specification provided via the content subject matter interface, including a request for video and audio content [resource] of a content contributor discussing a first specified subject; and response deadline timing information; … a cloud based storage destination specified by the first requester).  Long teaches performing a third lookup on the resource catalog using at least a portion of the second resource retrieval object to identify a second resource (col. 14, lines 54-57 configured perform, for each identifier, a lookup in the DOM tree of the information resource to identify all nodes that are referenced by the identifier); So teaches performing a fourth lookup on the edge catalog using the second resource delivery destination to identify one selected from a group consisting of the second edge node and a third edge node (par. 0015 … In a TCP/IP network, an IP address may be used to identify a destination node); and Darling teaches deploying, to preemptively cache, the second resource onto one selected from the group consisting of the second edge node and the third edge node prior to the second resource … (col. 11, lines 57-65 a flow diagram illustrating a pre-emptive application caching method … The processing logic is configured to predict which applications are likely to be requested and preemptively cache or store at least a portion of those applications in internal flash storage). Green further teaches: resource delivery deadline (par. 0011, line 40 deadline timing information).

As per claim 13, it is a non-transitory computer readable medium having similar limitations as claim 1. Thus, claim 13 is rejected for the same rationale as applied to claim 1.

As per claim 15, it is a non-transitory computer readable medium having similar limitations as claim 3. Thus, claim 15 is rejected for the same rationale as applied to claim 3.

As per claim 20, it is a non-transitory computer readable medium having similar limitations as claim 10. Thus, claim 20 is rejected for the same rationale as applied to claim 10.
Claims 4-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Darling in view of Green, Long, So and Gilbert, as applied to claim 1, and further in view of Lee et al. “User-centric Real Time Service Scheduling for Robots”.
Lee was cited in a previous Office Action.

As per claim 4, Darling, Green, Long, So and Gilbert does not expressly teach wherein the first resource delivery deadline and the first resource delivery destination are derived from prospective information for a user, wherein the prospective information comprises one selected from a group consisting of a travel itinerary, a calendar appointment, a map route plan, and an event interest. 
However, Lee teaches: wherein the first resource delivery deadline and the first resource delivery destination are derived from prospective information for the user, wherein the prospective information comprises one selected from a group consisting of a travel itinerary, a calendar appointment, a map route plan, and an event interest (pg. 1025, right col. lines 6-8 the above described user-centric information, the request time and deadline is set by user and the destination is derived from user information which may include calendar, plans; further pg. 1024 left col. lines 10-11 service-related user information such as request time, deadline and service location of robot service for user satisfaction). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Darling Green, Long, So and Gilbert to incorporate for method of deriving deadline and destination as set forth by Lee because it would allow for effectively deriving delivery deadline and destination for caching resources at least based on user information, with predictable results

As per claim 5, Lee teaches wherein the first resource delivery deadline reflects a timestamp encoding a future point-in-time (pg. 1024 left col. lines 10-11 service-related user information such as request time, deadline).

As per claim 16, it is a non-transitory computer readable medium having similar limitations as claim 4. Thus, claim 16 is rejected for the same rationale as applied to claim 4.

As per claim 17, it is a non-transitory computer readable medium having similar limitations as claim 5. Thus, claim 17 is rejected for the same rationale as applied to claim 5.
	
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Darling in view of Green, Long, So and Gilbert, as applied to claim 1, and further in view of Yussouff et al. (U.S. Pub. No. 20150089035 A1).
Yussouff was cited in a previous Office Action.

As per claim 6. Darling, Green, Long, So and Gilbert teaches the limitations of claim 1. Darling, Green, Long and So does not expressly teach wherein the first resource comprises one selected from a group consisting of content and a service functionality.
However, Yussouff teaches: wherein the first resource comprises one selected from a group consisting of content and a service functionality (par. 0047, lines 27-29 may create an account with the service provider where the client may select from a variety of options, parameter lists, services, functionalities, media content item types).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teaching of claim Darling, Green, Long, So and Gilbert to incorporate the method of selecting resources as set forth by Yussouff because it provide for effecting selecting resource from a group containing functionalities, media content item types, with predictable results.

As per claim 18, it is a non-transitory computer readable medium having similar limitations as claim 6. Thus, claim 18 is rejected for the same rationale as applied to claim 6.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Darling in view of Green, Long, So and Gilbert as applied to claim 1, and further in view of Shazly et al. (U.S. Pub. No. 20180064936 A1).
Shazly was cited in a previous Office Action.

As per claim 7, Darling, Green, Long, So and Gilbert teaches the limitations of claim 1. Darling, Green, Long, So and Gilbert does not expressly teach: prior to deploying the first resource onto the second edge node: obtaining an on-site capability record for the second edge node; and making a determination, based on the on-site capability record, that the second edge node comprises edge resources satisfying minimum capability requirements for the first resource.
However, Shazly teaches: prior to deploying the first resource onto the second edge node: obtaining an on-site capability record for the second edge node; and making a determination, based on the on-site capability record, that the second edge node comprises edge resources satisfying minimum capability requirements for the first resource (par. 0048 … scheduler 314 determines and/or otherwise identifies available computing resources for the workload processing on computing platforms 330 (e.g., accessing and/or reviewing resource data 324 or otherwise communicating with computing platforms 330 to assess current processing levels). At decisional block 620, scheduler 314 determines whether excess capacity exists on one or more computing platforms 330 for processing the workload. For example, scheduler 314 may access knowledge base 316 (e.g., processing history data 322) to determine a number of CPUs, memory capacity, etc., needed for processing the workload to ensure resources of the computing platform are not over-utilized).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Darling, Green, Long, So and Gilbert to incorporate the method of determining excess capacity as set forth by Shazly because the ability to determine excess capacity in order to ensure that the destination node or device is not overutilized.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Darling in view of Green, Long, So and Gilbert as applied to claim 1, and further in view of Gupta et al. (U.S. Patent No. 6,553,461 B1).
Gupta was cited in a previous Office Action.

As per claim 8, Darling, Green, Long, So and Gilbert teaches the limitations of claim 1. Darling, Green, Long, So and Gilbert does not expressly teach obtaining a cached resource record for the second edge node; and making a determination, based on the cached resource record, that the first resource is not already cached on the second edge node.
However, Gupta teaches: obtaining a cached resource record for the second edge node; and making a determination, based on the cached resource record, that the first resource is not already cached on the second edge node (col. 3, lines 27-30 … information regarding the contents of the resource may be obtained so that the requesting device may determine whether a copy of the resource is already cached prior to pre-fetching the resource).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Darling, Green, Long, So and Gilbert to incorporate the method of caching resources as disclosed by Gupta, because the ability to determine whether a resource already exists would prevent unnecessary caching of resources.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Darling in view of Green, Long, So and Gilbert as applied to claim 1, and further in view of Belk et al. (U.S. Pub. No. 20140364056 A1).
Belk was cited in a previous Office Action.

As per claim 9, Darling, Green, Long, So and Gilbert teaches the limitations of claim 1. Darling, Green, Long, So and Gilbert does not expressly teach wherein the second edge node is geo-located within a proximity threshold of the first resource delivery destination.
However, Belk teaches: wherein the second edge node is geo-located within a proximity threshold of the first resource delivery destination ([0023] Mobile device 102 can determine that mobile device 102 is located within the proximity threshold distance to digital media device 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Darling, Green, Long, So and Gilbert to incorporate the for determining location of devices based on proximity threshold as set forth by Belk because it would provide for identifying nodes located within a proximity threshold of a destination node. 

As per claim 19, it is a non-transitory computer readable medium having similar limitations as claim 9. Thus, claim 19 is rejected for the same rationale as applied to claim 9.

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive.
(1) The applicant argues in page 10-16, for claims 1 and 13 that the references cited (Darling, Green, Long, So, Gupta, Yussouff, Belk or Shazly) “fail to teach or disclose a service identifier and a resource identifier, as necessitated by the above-cited requirement of the amended independent claims”.
As per point 1, the examiner respectfully submits that Lon reasonably discloses, col. 14, lines 54-57 configured to perform, for each identifier, a lookup in the DOM tree of the information resource to identify all nodes that are referenced by the identifier. Specifically, describes that nodes [equiv. to resources] in the Dom tree are identified using a corresponding identifier, which is equivalent to a resource identifier. Additionally, new prior art, Gilbert, par. 0012, clearly discloses that service request may comprise one or more request parameters, a service identifier or name, authentication credentials, and the like; page 6, claim 8 service identifier comprises a Uniform Resource Identifier of the service request. Therefore, the combination of prior art cited reasonably teaches all the limitations as claimed including a service identifier and a resource identifier. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 20020161802 A1 teaches Web Presentation Management System including preemptive caching.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/WH/
Examiner, Art Unit 2195

/BRADLEY A TEETS/Primary Examiner, Art Unit 2195